     Case 1:14-md-02542-VSB-SLC Document 1321-1 Filed 05/07/21 Page 1 of 5




                      UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF NEW YORK

IN RE:                                     MDL No. 2542

KEURIG GREEN MOUNTAIN SINGLE-              Master Docket No. 1:14-md-02542-VSB
SERVE COFFEE ANTITRUST
LITIGATION                                 Civil Action No. 1:14-03790-VSB




                [PROPOSED] ORDER GRANTING INDIRECT PURCHASER
  PLAINTIFFS' MOTION FOR ATTORNEYS' FEES, LITIGATION EXPENSES, AND
                          SERVICE AWARDS




953537.2
     Case 1:14-md-02542-VSB-SLC Document 1321-1 Filed 05/07/21 Page 2 of 5




           The Indirect Purchaser Plaintiffs’ Motion for Attorneys’ Fees, Litigation Costs, and Service

Awards came before this Court on June 4, 2021. The Court, having considered the Settlement

Agreement (ECF No. 1114, Ex. 1.); Indirect Purchaser Plaintiffs’ Motion for Attorneys’ Fees,

Litigation Expenses and Service Awards; the points and authorities and declarations in support

thereof as well as the arguments of counsel; and good cause appearing, HEREBY ORDERS THE

FOLLOWING:

           1.     The Court, for purposes of this Order, adopts the terms and definitions set forth in

the Settlement Agreement, unless otherwise specifically defined herein.

           2.     This Court has jurisdiction over the subject matter of this Action and over all parties

to the Action, including all members of the Settlement Class.

           3.     Notice of the Fee and Expense Application was provided to potential class members

in a reasonable manner, and such Notice complies with Rule 23(h)(l) of the Federal Rules of Civil

Procedure and due process requirements. The Notice mailed to all potential class members stated

that Settlement Class Counsel1 could seek attorneys’ fees of up to 33 1/3% of the Settlement Fund,

and further directed class members to a website on which the full motion for attorneys’ fees was

accessible as of January 8, 2021. Settlement Class members were given the opportunity to object

to the Fee and Expense Application in compliance with Rule 23(h)(2) and no objections to the fee

and expense provision of the Settlement Agreements or Fee and Expense Application were made.

           4.     The Court hereby awards $10,333,333.33 in attorneys’ fees (33 1/3% of the total

Settlement Fund) to IPP Counsel2. The Court finds IPP Counsel’s lodestar, based on their current


1
  As used herein and as appointed by the Court (ECF No. 36), “Settlement Class Counsel”
collectively refers to Kaplan Fox & Kilsheimer LLP (“Kaplan Fox”), Pearson Simon & Warshaw
LLP (“PSW”), and Wolf Haldenstein Adler Freeman & Herz LLP (“Wolf Haldenstein”). See
also Order granting preliminary approval of the settlement (ECF No. 1216).
2
  IPP Counsel” collectively refers to Arthur N. Bailey & Associates/Rupp, Bartko Zankel Bunzel
& Miller, Bozeman Law Firm, Gainey McKenna, Hart McLaughlin & Eldridge, Isquith Law
Firm PLLC, Kaplan Fox, Lynn, Lynn, Blackman & Manitsky, P.C., Oliver Law Group, PSW,
Polsinelli, PC, Preti Flaherty, Pritzker Levine LLP, Segal McCambridge Singer & Mahoney, Ltd,
Thrash Law Firm, P.A., Zoll Kranz & Borgess LLC, Zwerling Schachter & Zwerling, and Wolf
Haldenstein.



953537.2                                            1
     Case 1:14-md-02542-VSB-SLC Document 1321-1 Filed 05/07/21 Page 3 of 5




hourly rates, is $21,148,380.85. This award represents a “negative” multiplier of 0.49. Having

reviewed Settlement Class Counsel’s application, the Court finds the requested amount of

attorneys’ fees to be fair, reasonable and appropriate pursuant to Goldberger v. Integrated Res.,

Inc., 209 F.3d 43 (2d Cir. 2000), and other applicable case law.

           5.   In making this award of attorneys’ fees and expenses to be paid from the Settlement

Fund, the Court has considered and found that:

                a.     The Settlement Agreement has created a Settlement Fund of $31,000,000

in cash for the benefit of the Settlement Class pursuant to the terms of the Settlement Agreement;

                b.     Settlement Class Members who submit acceptable proof of claim forms will

benefit from the Settlement Agreements because of the efforts of Settlement Class Counsel and

Class Representative Plaintiffs;

                c.     The fee sought by Settlement Class Counsel is fair and reasonable;

                d.     Settlement Class Counsel have prosecuted the Action with skill,

perseverance, and diligence, as reflected by the substantial Settlement Fund achieved and the

positive reception of the Settlement Agreement by the Settlement Class;

                e.     The Action involved complex factual and legal issues that were extensively

researched and developed by Settlement Class Counsel, and vigorously disputed in briefing,

discovery, and mediation for over seven years;

                f.     Had the Settlement Agreement not been achieved, a significant risk existed

that Plaintiffs and class members may have recovered significantly less or nothing from Keurig;

                g.     Public policy considerations support the requested fee, as only a small

number of firms have the expertise and resources to successfully prosecute cases such as the

Action; and

                h.     The amount of attorneys’ fees awarded and expenses reimbursed is
appropriate to the specific circumstances of the Action.

           6.   Settlement Class Counsel shall allocate the awarded attorneys’ fees and expenses

among IPP Counsel in a manner in which, in their judgment, reflects the contributions of such



953537.2                                         2
      Case 1:14-md-02542-VSB-SLC Document 1321-1 Filed 05/07/21 Page 4 of 5




counsel to the prosecution and settlement of the Action.

           7.    The Court also finds that IPP Counsel have incurred $2,298,015.93 million in

litigation costs. All of these costs were reasonably incurred in the ordinary course of prosecuting

this case and necessary given the complex nature and scope of the case. The Court finds that IPP

Counsel are entitled to be reimbursed for these costs.

           8.    The Court further approves IPPs’ request for payment of $911,286.43 in settlement

notice and administration costs payable to JND Legal Administration.

           9.    The Court further approves an incentive award of $3,000 for each of the eleven

Class Representative Plaintiffs who had their depositions taken, and $1,500 for the remaining

twenty Class Representative Plaintiffs3 (a total of $63,000). This incentive award is justified by:

(1) the risks Class Representative Plaintiffs faced in bringing this lawsuit, financial and otherwise;

(2) the amount of time and effort spent on this case by Class Representative Plaintiffs; and (3) the

benefits Class Representative Plaintiffs helped obtain for the Class Members under the Settlement

Agreement.

           10.   The attorneys’ fees, costs, and incentive awards set forth in this Order shall be paid

and distributed in accordance with the terms of the Settlement Agreement.

///

///

///

///



3
  The 31 IPPs appointed as class representatives (see ECF No. 1216) are Wasif Bala, Yelda
Mesbah Bartlett, Lavinia Simona Biasell, Linda Bouchard, Bouchard & Sons Garage, Inc., Luke
Cuddy, Jonna Dugan, Erin Dunbar, Larry Gallant, Denise Gilmore, Patricia Hall, Jennifer
Harrison, Teena Marie Johnson, Lori Jo Kirkhart, Kori Lodi, Vivid Hair Studio LLC, Wauneta
Dibbern, John Lohin, Angus Macdonald, Edgar Medina, Jennifer Mileikowsky, Brier Miller
Minor, David W. Nation, Patricia J. Nelson, Julie Rainwater, Betty Ramey, Lauren Jill
Schneider, Shirley Anne Schroeder, Jason and Amy Stratman, and Toni Williams (collectively
referred to as “Class Representative Plaintiffs”)



953537.2                                           3
     Case 1:14-md-02542-VSB-SLC Document 1321-1 Filed 05/07/21 Page 5 of 5




           IT IS SO ORDERED.

DATED: ________________ ___, 2021




                                    Honorable Vernon S. Broderick




953537.2                               4
